DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants Amendment did not overcome the previous rejections.  Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cordell et al. (US 2020/0094450) in view of Davis et al. (US 4,605,355).
In re. claim 1, Cordell teaches a propeller assembly for use with a lighter-than-air craft for operation in the stratosphere (as the intended use does not further define the propeller assembly), the propeller assembly comprising: at least two propeller blades (122) (fig. 1A), each propeller blade having a connection end and a blade end remote from the connection end (fig. 1A); and a hub assembly including a central hub element (fig. 1A), wherein: the central hub element has a central opening configured to receive a rotatable shaft of a propeller motor assembly (120) (para [0030]), and receives a first side of the connection end of each of the propeller blades (fig. 1A); wherein each 
Cordell fails to disclose a plurality of fasteners securing the propeller blades to the central hub element and the blades and the hub assembly have a combined mass of between 1.0 - 3.0 Kg.
Davis teaches a plurality of fasteners (70) securing the propeller blades (16) to the central hub element (20) (fig. 2).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cordell to incorporate the teachings of Davis to have the recited fastening arrangement to the central hub element, since there are a finite number of identified, predictable potential solutions to fasten the propellers to the hub and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so allows most of the centripetal force required to retain the blades within the socket to be carried by the bolts directly in shear.
Additionally, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cordell as modified by Davis to have the recited mass, since Cordell states the intention of the composite assembly is to reduce weight and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re. claims 2-3, Cordell as modified by Davis fails to disclose the propeller blades provide a propeller diameter of between 1 - 5 m, or on the order of 2m.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cordell as modified by Davis to have the recited propeller diameter, since Davis states propellers of different diameters suitable to any of a wide range of In re Rose, 105 USPQ 237 (CCPA 1955).
In re. claims 4-5, Cordell as modified by Davis fails to disclose the propeller assembly of claim 1, wherein the central hub is machined aluminum or die cast, wherein the die cast central hub is formed of aluminum.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cordell as modified by Davis to have the recited hub material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re. claim 7, Cordell as modified by Davis (see Cordell) teach the propeller assembly of claim 1, wherein each propeller blade has a plastic shell (skin may be made of plastic) (para [0041]) (fig. 7A), the plastic shell comprising a pair of mating shell sides (707, 708), a first one of the shell sides forming a first side of the propeller blade and a second one of the shell sides forming a second side of the propeller blade (fig. 7A) (para [0070]).
In re. claim 8, Cordell as modified by Davis (see Cordell) teach the propeller assembly of claim 7, wherein each propeller blade further includes a stiffening spar member (705) disposed between the first and second shell sides (707, 708) (para [0080]).
In re. claim 9, Cordell as modified by Davis (see Cordell) teach the propeller assembly of claim 8, wherein the stiffening spar member is a carbon fiber spar (wing components made of carbon fiber) (para [0033]).
In re. claims 10-11, Cordell as modified by Davis fail to disclose the plastic shell of each propeller blade is formed of a glass fiber reinforced polycarbonate.
In re Leshin, 125 USPQ 416.
In re. claim 12, Cordell as modified by Davis (see Cordell) teach the propeller assembly of claim 1, further comprising the shaft of the propeller assembly (shaft of proprotor (120)) (para [0030].
In re. claim 13, Cordell as modified by Davis (see Cordell) teach the propeller assembly of claim 12, further comprising the propeller motor assembly coupled to the shaft, the propeller motor assembly being configured to rotatably actuate the shaft (via proprotor engine) (para [0030]).
In re. claim 14, Cordell as modified by Davis (see Cordell) teach the propeller assembly of claim 13, further comprising a temperature sensor coupled to the propeller motor assembly (para [0084]).
In re. claim 15, Cordell as modified by Davis (see Cordell) teach the propeller assembly of claim 13, wherein the propeller motor assembly is configured to actuate the propeller assembly in either a rotational velocity operating mode (e.g. forward flight) or a power control operating mode (controlling power in vertical or horizontal flight) (figs. 1A-1B).
In re. claim 18, Cordell as modified by Davis (see Cordell) teach the propeller assembly of claim 1, wherein the at least two propeller blades are three propeller blades (fig. 3).
In re. claim 20, Cordell as modified by Davis (see Cordell) teach the propeller assembly of claim 1, wherein the propeller assembly is constructed in a manner that if broken, blade parts resist separation from the hub assembly (equivalent structure provides equivalent result).

It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cordell as modified by Davis to have the stiffening spar member have a length of 2/3 the length of the propeller blade, since Cordell states spar, inertia weight(s), and/or other features of rotor blade may or may not extend across the entire span of rotor blade, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
	
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cordell as modified by Davis as applied to claim 13 above, and further in view of Thompson (US 5,906,335).

In re. claim 16, Davis fails to disclose a pointing direction of the propeller assembly is adjustable about an axis of the lighter-than-air craft in response to a control signal received from a lateral propulsion controller of the lighter-than-air craft.
Thompson teaches a pointing direction of a propeller assembly (24) (fig. 2) is adjustable about an axis of the lighter-than-air craft (about axis of shaft (38)) in response to a control signal received from a lateral propulsion controller (64) of the lighter-than-air craft (via communication with servo-motor) (col. 3, ln. 49-51).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Davis to incorporate the teachings of Thompson to operate a propeller assembly as claimed, since Davis states the propeller may be used on ultralight aircraft and doing so would allow the benefits of the light weight propeller to be applied to the aircraft of Davis. 

Thompson teaches a propeller motor assembly (25) is configured to receive power from a lateral propulsion controller (64) of a lighter-than-air craft (10) to manage a speed of rotation of the propeller assembly and to determine when to turn the propeller assembly on or off (via actuation of fifth and sixth servos) (fig. 3) (col. 3, ln. 55-56).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Davis to incorporate the teachings of Thompson to operate a propeller assembly as claimed, since Davis states the propeller may be used on ultralight aircraft and doing so would allow the benefits of the light weight propeller to be applied to the aircraft of Davis. 
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. 
Applicant argues In view of this, Applicant submits that Cordell and Davis, either alone or in combination, do not teach or suggest a "propeller assembly for use with a lighter-than-air craft for operation in the stratosphere" as claimed. As an initial matter, the assertion on page 3 of the Office Action that "ultralight aircraft" as disclosed in Davis are "lighter-than-air craft" that operate in the stratosphere.
The examiner notes that the claim is directed towards a propeller assembly and not towards a stratospheric aircraft.  The limitation of “for use with a lighter-than-air craft for operation in the stratosphere” fails to provide any further structural limitation on the propeller assembly.
In response to applicant's argument that the propeller assembly in Cordell and Davis could not be used for operation in the stratosphere, a recitation of the intended use of the claimed 
Applicant argues Given this, Applicant submits that Cordell and Davis should not be relied on because they are non-analogous art and thus not directly applicable to the claimed technology.
In response to applicant's argument that propeller assembly for a tiltrotor aircraft is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
The examiner notes that the claim is drawn to a propeller assembly, and not a stratospheric aircraft.  Thus, all propeller assemblies are understood to be within the applicant’s field of endeavor.  Therefore, the argument is considered non-persuasive.
Applicant argues The rejection of original claim 19 fails because neither Cordell nor Davis teaches "wherein each propeller blade is shaped for operation at stratospheric air densities".
The applicant contends that the propeller assembly in Cordell nor Davis is not shaped for operation in stratospheric air densities, without pointing to any portion of applicant’s specification to define what shape a propeller must be to qualify as “shaped for operation at stratospheric air densities”.  Furthermore, the examiner can find no special definition of a propeller shape that is specific to operation at stratospheric air densities in the applicant’s specification.  Instead, the propeller is understood to provide operation via propulsion.  As the prior art of Cordell and Davis 
Applicant argues All of these rejections are based on no evidence in the record. To the extent that the Examiner is taking Official Notice as to what one of ordinary skill in the art would do to further modify the (improper) combination of references, then Applicant respectfully disagrees.  Official Notice unsupported by documentary evidence should only be taken by the Examiner where the facts asserted to be well- known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
The examiner notes that the phrase “Official Notice” is never used in the current or previous rejection.  Instead, the rejections are based on legal precedent, which is deemed proper under MPEP 2144.II. and 2144.04.  As the applicant’s arguments are directed in response to the examiner using Official Notice (MPEP 2144.03), which was not made in the previous or current rejection, the argument is considered non-persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647